DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE  filed 07/12/2022.

	Claims 1-14 and 16-19 previously presented. 

Claims 12-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2021.

Claims 1-11 and 19 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific method steps and ingredients for each step as disclosed by formulation A1 of the disclosure, does not reasonably provide enablement for any diluent for forming first mixture and any diluent to form second mixture and any disintigrant, lubricant and glidant ad embraced by the broad scope of the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: The claims are directed to a dry process for preparing a solid pharmaceutical dosage form of vitamin K1 consisting of: a. blending vitamin KI with a sifted first diluent for a period of 5 - 15 minutes at a speed of 200-350 rpm to obtain a first mixture; b. contacting the sifted first mixture with a second sifted diluent for a period of 5-15 minutes at a speed of 10-20 rpm to obtain a second mixture; c. mixing the second sifted mixture with the excipients selected from the group consisting of disintegrant, lubricant and glidant for a period of 5-15 minutes at a speed of 10-20 rpm to obtain a third mixture; and d. compressing or encapsulating the third sifted mixture to obtain the solid pharmaceutical dosage form of vitamin Kl. Further, it is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places clear boundaries on the first diluent, second diluent, the excipients used to formulate the solid pharmaceutical  dosage form of vitamin K1 using a dry process and specific ingredients in each step. However, the claims embrace wide verities of classes of first and second diluents and myriad of classes of excipients selected from disintegrant, lubricant and glidant, known and unknown. The example provided by applicants of formulation A1 produced by a specific method using very specific ingredients in each step that achieved uniform appearance and specific dissolution time faster than comparative formulation A2 (see table 1 of the disclosure).  Given the very broad nature of the claimed first and second diluents, and excipients contemplated, one would conclude that the genus “diluent and excipients” embraces essentially all diluents, solvents, binders, excipients, etc. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to make the claimed solid formulation of vitamin K1 by the dry process such that it can use the vast array of claimed ingredients embraced by the claims without undue experimentation.

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any formulation within the scope of the claims is made, except for formulation A1. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art, e.g. pharmaceutical art. The pharmaceutical arts are generally viewed as unpredictable art, and achieving a solid vitamin K1 formulation with a dry process is unpredictable. Applicants did not provide reasonable number of examples that assure one skilled in the art that the invention as broad as claimed can be practiced by any first diluent, any second diluent and any excipient as embraced by the claims, without undue experimentation. Thus, the relevant question in light of the failure of the application to provide a working example whether the manner and process of producing formulation comprising vitamin K1 by a dry process, is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
The instant disclosure describes method of making solid pharmaceutical dosage form of vitamin K1 consisting of 8 specific steps using very specific diluent and excipients in each step. Applicants disclose in paragraphs [0048]-[0050] of the present disclosure a process for preparation of solid pharmaceutical dosage forms of formulation Al consists of the steps of: Step 1: Sift item #2 to Item #6 individually through 40# sieve. Step 2: Load the sifted Item #2 in HSMG (High Shear Mixing Granulator) bowl, wherein the sifted item # 2 is MCC and mannitol (Avicel HFE102). Therefore, the fist diluent is mixture of MCC and mannitol. Step 3: Load phytonadione (vitamin K1) above item #2 and mix by using  HSMG. Mix for 10 mins at 230 RPM of Agitator) and discharge to obtain a first mixture. Step 4: Co-Sift, and not contacting as claimed by step b. of claim 1, the first mixture along with item #3 through 40# sieve, to obtain a second mixture wherein item #3 is lactose monohydrate. Therefore, the second diluent is lactose monohydrate. Step 5: Load the second mixture in V cone blender and Mix for 10 mins at 15 RPM. Step 6: Load 40# sifted pregelatinized starch in V cone blender and mix for 5 mins at 15 RPM. Step 7: Lubricate the blended material with 40# sifted magnesium stearate and 40# sifted colloidal silicon dioxide in V cone blender for 5 mins at 15 RPM to obtain a third mixture. Therefore, the excipient used are only sifted pregelatinized starch and is blended for 5 min at 15 RPM. Then the blended material is lubricated with sifted magnesium stearate and sifted colloidal silicon dioxide. Step 8: Compress the final blend to obtain the solid pharmaceutical dosage form of vitamin K1. Further the disclosed method does not provide “contacting the sifted first mixture with second sifted diluent”, rather applicants disclosed co-sifting the first mixture with the second diluent, i.e. vitamin K1 never sifted, only different diluents and excipients are sifted prior to use.  
With regard to actual dry process of making the claimed solid pharmaceutical dosage form of vitamin K1, the application provides only specific method steps using specific first and second diluents, and specific excipients, and specific lubricants. Furthermore, disclosed process does not sift vitamin K1 at any step. Only diluents and excipients are sifted separately, and vitamin K1 is blended with the sifted ingredients in the specific step order.
The guidance given for diluents and excipients and their addition in the steps of the claimed method are very specific. However, the claims does not limit diluents or excipients in each step. The scope of the claimed diluents and excipients are overlapping, and this make the steps not clear as claimed. This is because, e.g., claimed steps a and b can use the same diluents, and claimed steps b and c require the same mixing time of 5-15 min at the same speed of 10-20 rmp, hence, if the same diluent is used that can be classified also under excipient, then only one step of mixing the mixture for 10-30 min at 10-20 rmp. The claimed steps do not set up clear boundaries on the steps and ingredients disclosed by applicants.
Thus, with regard to first diluent, second diluent and excipients, the claims appear to assert a hypothetical possibility that any diluent can be used as first diluent, and any diluent can be used as second diluent and any excipient can be used, while the specification disclosed specific species used as first diluent, and second diluent, specific excipient and specific lubricant to compress the tablet and achieve the desired properties of uniformity and dissolution within 53 seconds.

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and pharmaceutical activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, at the time the instant application was filed the state of the art with regard dry manufacturing of a solid pharmaceutical dosage form of vitamin K1 was at an early stage of development and obtaining such a solid dosage form using the dry process was highly unpredictable. 

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to provide dry process to produce solid dosage form of vitamin K1 encompassed by the claims without undue experimentation. The instant application describes very specific steps and specific first and second diluents, specific excipients and specific lubricants to be apple to compress the dry sifted, mixed blend of ingredients that provides uniform blend and dissolution time of 59 seconds. The guidance provided in the specification is very specific to produce formulation A1 that has advantages over prior art formulation that comprises ingredients other than those used by formulation A1. However, given the highly unpredictable state of the art, the skilled artisan clearly would not be able to extend these teachings of producing formulation A1 and develop other formulations of vitamin K1 compositions covered by the claims without extensive trial and error experimentation. 
The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "sifted first mixture" in step “b”, and “second sifted mixture” in step “c”.  There is insufficient antecedent basis for this limitation in the claim. The first and second mixtures are not sifted. Rather, in the first and second mixtures  only the diluents are sifted, and not the mixture of diluents with other ingredients, e.g. vitamin K1 that is not sifted.

Claim 1 recites the limitation "the excipients" in step “c” of the claimed method.  There is insufficient antecedent basis for this limitation in the claim. No excipients recited previously in claim 1 to refer to it. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./